DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record generally teaches capturing an identification mark providing static road side signs by a camera on a vehicle. See abstract of Ozan.1 See also Shapira et al.2 which teach capturing markings using an external camera of a vehicle. Meanwhile, Goto et al.3 teach identifying an occupant of a vehicle and providing targeted content to vehicle occupant on electronic billboards. However, none of the prior art of record teach the specific sequence and combination of claimed limitations comprising an information processing system comprising: a vehicle; a server communicatively connected to the vehicle; and an information processing terminal that is held by an occupant of the vehicle and communicatively connected to the server, wherein the vehicle is configured to: capture an identification mark with an external camera, the identification mark being associated with content provided by a service provider; acquire the content associated with the captured identification mark; output the acquired content to the occupant in a cabin of the vehicle; acquire payment information based on the output content; and acquire information on the occupant in the cabin, wherein the server is configured to: identify the occupant based on the information on the occupant, acquired by the vehicle; and transmit information on payment processing including the payment information, acquired from the vehicle, to the information 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 Ozan, Erol. "QR Code Based Signage to Support Automated Driving Systems on Rural Area Roads." International Joint conference on Industrial Engineering and Operations Management. Springer, Cham, 2018.
        2 US Publication No. 2021/0103287.
        3 US Publication No. 2020/0143422.